DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Norman T. Lee (Reg. No. 58,941) on 05/17/2022.
The application has been amended as follows: 
Title of Application is amended as follows:
--MOBILE TERMINAL INCLUDING FLEXIBLE DISPLAY--

IN THE CLAIMS:	
16.  (Amended)  A mobile terminal comprising: 
a body including a first frame and a second frame slidably coupled to a rear surface of the first frame with respect to a first direction or a second direction; 
a flexible display including a first area coupled to a front surface of the first frame, and a second area having a position that varies with respect to a front surface or a rear surface of the body when a size of the body is changed; 
a plurality of reinforcing ribs protruding from the rear surface of the first frame and extending along the first direction; 
a plurality of supports protruding from a front surface of the second frame and located between respective reinforcing ribs of the plurality of reinforcing ribs; and
a driver configured to move the first frame along the first direction or the second direction with respect to the second frame to adjust the size of the body,  
wherein the driver includes: 
a motor housing fastened to the second frame;
a motor packaged in the motor housing; 
a pinion gear packaged in the motor housing and rotatable by a driving force of the motor;
a rack gear located at the first frame and extending along the first direction, the rack gear configured to move linearly by the driving force of the motor, which is delivered through the pinion gear; and
a rack gear guide formed at the motor housing and configured to guide the linear movement of the rack gear. 

19.  (Amended)  A mobile terminal comprising: 
a body including a first frame and a second frame slidably coupled to a rear surface of the first frame with respect to a first direction or a second direction; 
a flexible display including a first area coupled to a front surface of the first frame, and a second area having a position that varies with respect to a front surface or a rear surface of the body when a size of the body is changed; 
a plurality of reinforcing ribs protruding from the rear surface of the first frame and extending along the first direction; 
a plurality of supports protruding from a front surface of the second frame and located between respective reinforcing ribs of the plurality of reinforcing ribs; and
a driver configured to move the first frame along the first direction or the second direction with respect to the second frame to adjust the size of the body,  
wherein the driver includes: 
a plurality of motors packaged in the second frame and disposed in parallel with one another along the first direction;
a rack gear located at the first frame and extending along the first direction; and
a plurality of pinion gears fastened to the plurality of motors, and configured to deliver a driving force to the rack gear. 
				(End of Amendment)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Please see Applicant’s Remarks dated 03/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4 and 6-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
05/17/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649